
	
		II
		110th CONGRESS
		1st Session
		S. 1836
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Comptroller General to address certain
		  questions in connection with the closure of Fort Monmouth, New Jersey, and the
		  transfer of personnel, functions, and activities from Fort Monmouth to Aberdeen
		  Proving Ground, Maryland, and for other purposes.
	
	
		1.Comptroller General
			 investigation of closure of Fort Monmouth, New Jersey
			(a)InvestigationThe Comptroller General shall require
			 methodological, scientific, and technical experts within the Government
			 Accountability Office to undertake a new investigation to address the following
			 questions relating to Fort Monmouth, New Jersey:
				(1)Whether the cost estimates of the
			 Department of Defense on closing Fort Monmouth and transferring personnel,
			 functions, and activities to Aberdeen Proving Ground, Maryland, and the
			 estimates for the United States Military Academy Preparatory School move to the
			 United States Military Academy at West Point, New York, were based on complete
			 and sound data.
				(2)Why specific data
			 showing a future shortfall of scientists and engineers was not provided to the
			 Defense Base Closure and Realignment Commission, thus ensuring insufficient
			 support for the Department’s future force structure.
				(3)Whether officials of the Department or the
			 Army involved in the processes described in paragraphs (1) and (2) violated any
			 laws by providing false or misleading information.
				(4)Why the Department has failed to timely
			 prepare the report required by the Defense Base Closure and Realignment
			 Commission certifying that the movement of personnel, functions, and activities
			 from Fort Monmouth will be accomplished without disruption of their support to
			 the Global War on Terror or other critical contingency operations.
				(b)Audit of
			 reportUpon the submission of
			 the report described in subsection (a)(4), the Comptroller General shall audit
			 the report to ensure the information provided in the report is accurate.
			
